Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective December 31, 2007 by
and between Tesco Corporation, a corporation organized under the laws of the
Province of Alberta, Canada (hereinafter referred to as “Employer” or the
“Company”) and James A. Lank (hereinafter referred to as “Executive”). Employer
and Executive are collectively referred to herein as the “Parties,” and
individually referred to as a “Party.”

RECITALS:

WHEREAS, Employer desires to employ Executive on a continuing basis;

WHEREAS, Executive desires to be employed by Employer pursuant to all of the
terms and conditions hereinafter set forth; and

WHEREAS, Executive will have access to Employer’s Confidential Information as a
result of his employment with Employer.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:

AGREEMENT:

 

1. Purpose. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with Employer. The recitals contained
herein represent both Parties’ intentions with respect to the terms and
conditions covered and cannot be amended during the term of the Agreement except
by written addendum to the Agreement signed by both Parties.

 

2. Definitions. For the purposes of this Agreement, the following words shall
have the following meanings:

 

  (a) “Affiliate” shall mean any Person, or any other Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, another Person. The term “control” includes,
without limitation, the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through ownership of
voting securities, by contract or otherwise. With respect to any amount under
this Agreement that is deferred compensation subject to Code Section 409A, for
the purposes of Code Section 409A only, Affiliate shall mean all Persons with
whom the Employer would be considered a single employer under Code
Section 414(b) or 414(c) and for the purposes of a Separation of Service and
determining the controlled group but using 50% instead of 80% pursuant to
Treasury Regulation 1.409A-1(h)(3).

 

  (b) “Annual Cash Compensation” with respect to a Change of Control, means
Executive’s Base Annual Salary received or receivable by Executive during the
year in which the Change of Control occurs, plus the current maximum bonus which
could be payable to Executive under the STIP for the calendar year in which the
Change of Control occurs calculated on the basis of Executive having fully met
all individual performance criteria (financial, personal or otherwise) and
annualized for the purpose of this calculation; provided, however, that if the
performance criteria for a STIP bonus has not been established for the year of
the Change of Control, the STIP amount under this definition shall be calculated
using the performance criteria from the immediately preceding calendar year.

 

  (c) “Base Annual Salary” shall mean only the amount specified in Section 5(a)
hereof.

 

  (d) “Board of Directors” shall mean the board of directors of Tesco
Corporation.

 

  (e) “Cause,” in connection with a termination by Employer, shall mean:
(1) embezzlement or theft by Executive of any property of the Company or its
Affiliates; (2) any breach by Executive of any material provision of this
Agreement; (3) any act by Executive constituting a felony or otherwise involving
theft, fraud, gross dishonesty, or moral turpitude; (4) negligence or willful
misconduct on the part of Executive in the performance of his duties as an
employee, officer, or director of the Company or its Affiliates; (5) Executive’s
breach of his fiduciary obligations to the Company or its Affiliates; (6)

 

EMPLOYMENT AGREEMENT   Page 1



--------------------------------------------------------------------------------

       Executive’s material violation or breach of the policies or procedures of
the Company and its Affiliates (including but not limited to blackout periods
for trading Common Shares); or (7) any chemical dependence of Executive which
adversely affects the performance of his duties and responsibilities to the
Company or its Affiliates.

 

  (f) “Change of Control” means: a “Change in Control Event” within the meaning
of Treasury Regulation 1.409A-3(i)(5) and described in items 1-3 below or any
combination thereof as permitted in the Treasury Regulations as it relates to
the Company.

 

  (1) A change in ownership that occurs when one person or a group (as
determined for the purposes of Code Section 409A) acquires stock that, combined
with stock previously owned controls more than 50% of the value or voting power
of the stock of the Company (incremental increases in ownership by a person or
group that already owns fifty percent (50%) of the Company do not result in a
change in ownership);

 

  (2) A change in effective control that occurs on the date that, during any
12-month period, either (x) any person or group acquires stock possessing more
than 50% of the voting power of the Company, or (y) the majority of the board of
directors of the Company is replaced by persons whose appointment or election is
not endorsed by a majority of the board of directors of the Company prior to the
date of the appointment or election; or

 

  (3) A change in ownership of a substantial portion of the assets that occurs
on the date that a person or a group acquires, during any 12-month period,
assets of the Company having a total gross fair market value equal to more than
50% of the total gross fair market value of all of the Company’s assets;
provided, however, that there is no change in control event under this
subsection when there is a transfer to: (w) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock; (x) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company immediately after the
asset transfer; (y) a person, or more than one person acting as a group, that
owns immediately after the asset transfer, directly or indirectly, 50 percent or
more of the total value or voting power of all the outstanding stock of the
Company; or (z) an entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a person described in item
(y) within the meaning of Code Section 409A. For the purposes of this paragraph
(3) “gross fair market value” shall have the meaning as provided in Code
Section 409A.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended and the
applicable notices, rulings and regulations thereunder.

 

  (h) “Common Shares” means common shares of the Company, or any successor
security issued in lieu therefor.

 

  (i) “Confidential Information” means information (1) disclosed to or known by
Executive as a consequence of or through his employment with Employer; (2) not
generally known outside Employer; and (3) which relates to any aspect of
Employer, its Affiliates or their business, research, or development.
“Confidential Information” includes, but is not limited to, Employer’s and its
Affiliates trade secrets, proprietary information, business plans, marketing
plans, financial information, compensation and benefit information, cost and
pricing information, customer contacts, suppliers, vendors, and information
provided to Employer or its Affiliates by a third party under restrictions
against disclosure or use by Employer, its Affiliates or others.

 

  (j) “Conflict of Interest” means any activity which might adversely affect
Employer or its Affiliates, including ownership of a material interest in any
supplier, contractor, distributor, subcontractor, customer, or other entity with
which Employer or its Affiliates does business.

 

  (k) “Copyright Works” are materials for which copyright protection may be
obtained including, but not limited to: literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.

 

EMPLOYMENT AGREEMENT   Page 2



--------------------------------------------------------------------------------

  (l) “Company” or “Employer” means Tesco Corporation.

 

  (m) “Date of Termination” shall mean the date of termination of Executive’s
employment by Employer and shall mean a “Separation from Service” within the
meaning of Code Section 409A, which means a termination of the Executive’s
employment with the Company (and its controlled group within the meaning of
Treasury Regulation 1.409A-1(h)(3)) in accordance with the Company’s policies
and procedures; provided that the Company and Executive reasonably anticipate
that no further services will be performed after the termination date or that
the level of bona fide services Executive will perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company if Executive has been providing services to the Company for less than 36
months).

 

  (n) “Disability” or “Disabled” means any physical or mental incapacity,
disease or affliction, as determined by a legally qualified medical practitioner
selected by the Company which prevents Executive to a substantial degree from
performing his obligations after reasonable accommodation from Employer.

 

  (o) “Equity-Based Awards” include stock options, restricted stock, restricted
stock units, performance vesting stock, performance stock units, and any other
award granted by the Employer which derives its value based upon an equity
security of the Employer, regardless whether such award is ultimately intended
to be settled in stock or cash.

 

  (p) “Good Reason,” in connection with a termination by Executive means the
occurrence of any of the following without Executive’s written consent (except
in connection with the termination of the employment of Executive by the
Employer for Cause or Disability):

 

  (i) a material diminution in the Executive’s Base Annual Salary;

 

  (ii) a material diminution in the Executive’s authority, duties, or
responsibilities;

 

  (iii) a material change in geographic location at which the Executive must
perform the services; or

 

  (iv) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.

 

  (q) “Inventions” means inventions (whether patentable or not), discoveries,
improvements, designs, and ideas (whether or not shown or described in writing
or reduced to practice) including, and in addition to any such Confidential
Information or Copyright Works.

 

  (r) “LTIP” or “Long Term Incentive Plan” means the plan designated by the
Company as the Company’s Long-Term Incentive Plan pursuant to which Executive
receives Equity Based Awards, as in effect and as amended from time to time.

 

  (s) “Person” for the purposes of the term Affiliate in Section 2(a) hereof
shall mean any partnership, corporation, limited liability company, group, trust
or other legal entity.

 

  (t) “Retirement” means a termination of Executive’s employment under
circumstances as shall constitute retirement from the Company for age as
determined by the Board of Directors or compensation committee thereof in its
sole discretion in accordance with written policies as may be adopted by the
Board of Directors or compensation committee thereof from time to time; in
absence of the adoption of such policy, the Executive’s resignation after age 65
shall be deemed to be Retirement.

 

  (u) “STIP” or “Short Term Incentive Plan” means any Company’s annual short
term cash bonus plan in which Executive participates, as in effect and as
amended from time to time.

 

3. Duration. The relationship of employment established by this Agreement shall
become effective on December 31, 2007 (the “Effective Date”), and shall continue
unless terminated as hereinafter provided.

 

4. Duties and Responsibilities. Upon the Effective Date of employment under this
Agreement, Executive shall diligently render his services to Employer as general
counsel and corporate secretary of the Company in a manner customary for such
offices or equivalent positions and in accordance with Employer’s directives,
and shall use his best efforts and good faith in fulfilling such
responsibilities and in accomplishing such directives.

 

EMPLOYMENT AGREEMENT   Page 3



--------------------------------------------------------------------------------

     Executive shall have overall responsibility and authority to manage the
legal affairs of the Company and all of its current and future Affiliates (the
“Company Group”), as the senior attorney within the Company Group, and serve on
the Company’s Executive Management Team. All other attorneys employed by the
Company Group shall report directly or indirectly to Executive. Executive agrees
to devote his full-time efforts, abilities, and attention to the business of
Employer, and shall not engage in any activities which will interfere with such
efforts. Executive shall well and faithfully serve Employer during the
continuance of his employment hereunder and shall use his best efforts to
promote the interests of Employer. Executive’s home office will be in Houston,
Texas. Executive hereby acknowledges that he is fiduciary with respect to the
Company and its Affiliates and shall act in accordance and otherwise comply with
his fiduciary obligation to the Company and its Affiliates.

 

5. Compensation and Benefits. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:

 

  (a) Base Annual Salary. Executive shall receive a Base Annual Salary annually
of One Hundred and Eighty-Five thousand U.S. dollars and no cents ($185,000
U.S.) payable in bi-weekly pay periods, subject to deduction of statutorily
required amounts, including but not limited to, withholding for federal, state
and local income taxes, and amounts payable by employees of Employer for
employee benefits. The annual salary to be paid by Employer to Executive shall
be reviewed at least annually and may from time to time be increased (but may
not be materially decreased) as approved by Employer (any such increase or
immaterial decrease shall then be referred to as “Base Annual Salary” for the
purposes of this Agreement).

 

 

(b)

Short Term Incentive Plan. Executive may be eligible to be receive an annual
Short Term Incentive Plan bonus subject to the terms of the STIP as determined
by the Board of Directors or compensation committee thereof in its sole
discretion. The components, target and maximum amounts of any STIP bonus shall
be a percentage of Executive’s Base Annual Salary as determined by the Board of
Directors or compensation committee thereof in its sole discretion. Subject to
the foregoing, a portion of the annual STIP bonus may be based upon Employer’s
financial performance and a portion of the STIP may be based upon achievement of
individual performance objectives, all as may be determined by the Board of
Directors or compensation committee thereof in its sole discretion. STIP bonuses
for each calendar year shall be payable in the following calendar year as
determined by the Board or compensation committee thereof, provided that
payment, if any, shall be no later than March 15th of the following year. The
Company’s adoption of a STIP bonus for a year does not require the Company to
adopt a STIP bonus for any other year. If the Company adopts a STIP bonus for
Company employees for a particular year, Executive shall be eligible to
participate in such year subject to the foregoing.

 

  (c) Long Term Incentive Plan. As a member of executive management team,
Executive may participate annually in Employer’s Long Term Incentive Plan as
determined by and on such terms approved by the Company, the Board of Directors
or the compensation committee thereof in its sole discretion. The LTIP may
include stock options, restricted stock, stock performance units and/or other
types of compensation. The Company’s adoption of a LTIP award for one year does
not require the Company to adopt an award or the LTIP in any other year.

 

 

(d)

Legal Expenses. Employer shall pay Executive’s reasonable attorneys’ fees
incurred in negotiating and finalizing this Agreement up to a maximum of
$10,000. Upon reasonable documentation, as determined by the Company, such
expenses shall be paid in a cash lump sum payment as soon as administratively
feasible but no later than March 15th of the year following the year the
expenses are incurred.

 

  (e) Benefits. Executive shall be entitled to participate in Employer’s various
employee benefit plans as same may be constituted from time to time, including
without limitation Employer’s 401(k) Plan and Employee Stock Savings Plan, in
the same manner as other senior management employees of Employer, subject to the
terms and conditions of the plans, as same may be amended or terminated pursuant
to their terms from time to time as determined by the Company in its sole
discretion.

 

  (f) Expenses. Executive shall be reimbursed by Employer for all reasonable
business expenses incurred by Executive in performance of his duties hereunder
upon the submission of appropriate vouchers,

 

EMPLOYMENT AGREEMENT   Page 4



--------------------------------------------------------------------------------

 

    

bills or receipts for such expenses in accordance with the Employer’s policy,
and upon Executive’s reasonable documentation of such expenses, the expenses
shall be paid in a cash lump sum payment as soon as reasonably possible but no
later than March 15th in the year following the year in which the expenses are
incurred.

 

  (g) Vacation. Executive will be provided four (4) weeks paid vacation in each
calendar year, to be accrued at a prorata monthly rate. Vacation shall be
subject to the Employer’s policy and vacation days must be taken in accordance
with Employer’s policy, as may be amended from time to time.

 

6. Termination.

 

  (a) Death, Disability or Retirement. Employer may terminate Executive’s
employment if he is Disabled for six (6) consecutive months, or for a total of
six (6) months during any twelve (12) month period. Executive’s employment will
be automatically terminated upon his death or Retirement.

 

  (b) Termination for Cause. Employer may terminate Executive’s employment by
written notice immediately for Cause.

 

  (c) Termination without Cause. Employer may terminate Executive’s employment
without Cause and for any reason upon written notice to Executive.

 

  (d) Termination by Executive Without Good Reason. Executive may terminate his
employment upon thirty (30) days’ written notice to Employer. In the event
Executive terminates his employment in this manner, he shall remain in
Employer’s employ subject to all terms and conditions of this Agreement for the
entire thirty (30) day period unless instructed otherwise by Employer in
writing.

 

  (e) Termination by Executive for Good Reason. Executive may terminate his
employment for “Good Reason” by giving the Employer advance written notice of
such intent and the grounds thereof within a period not to exceed 30 days after
the existence of the event constituting Good Reason. After Executive gives such
notice, Employer shall have thirty (30) days to correct the Good Reason event,
and if the Employer does not correct the Good Reason event within the prescribed
time, the Executive must terminate his employment within sixty-one (61) days of
the date of the event constituting Good Reason in order to be entitled to any
benefits under Section 7(d) of this Agreement. In addition, once an event
constitutes Good Reason, if Employer does not correct the event and if Executive
does not give notice (as described above) and terminate his employment within
sixty-one (61) days of the event, such specific instance of the event shall no
longer constitute Good Reason under this Agreement.

 

  (f) Resignation of All Positions. Executive agrees that after any termination
of his employment, he will tender his resignation from any position he may hold
as an officer or director of the Company or any Affiliate or otherwise
associated companies.

 

7. Severance. Executive shall be entitled to the following compensation upon
termination of his employment under the following circumstances:

 

 

(a)

Death, Disability, or Retirement. In the event Executive’s employment is
terminated as a result of his death, Disability or Retirement, Executive’s
rights under any Equity-Based Awards or other compensation rights or awards
shall be determined in accordance with the controlling plan documents and award
agreements and his unpaid Base Annual Salary shall be paid through to the Date
of Termination in accordance with the Company’s normal payroll practices. Any
unpaid STIP bonus for a calendar year preceding the calendar year of Executive’s
Date of Termination shall be paid when the STIP bonus for other participants is
paid but in no event later than March 15th following the end of the calendar
year of the applicable STIP bonus. Executive’s award under any STIP to which he
would otherwise be entitled in the calendar year of his Date of Termination
shall be prorated for the period of his participation in the STIP during the
relevant calendar year, and payable at the same time other participants in the
STIP receive payment but in any event no later than March 15th after the end of
the calendar year of the Date of Termination. Executive shall be reimbursed for
all expenses incurred and in accordance with Section 5(f); Executive shall be
paid all accrued unused vacation in accordance with the Company’s vacation
policy, as amended from time to time and Executive shall be entitled to all
benefits under Section 5(e) subject to the terms and conditions of the
applicable plan documents and arrangements, as amended from time to time.

 

EMPLOYMENT AGREEMENT   Page 5



--------------------------------------------------------------------------------

 

(b)

Termination for Cause or Resignation of Executive Without Good Reason. If
Executive is terminated by the Company for Cause or if Executive resigns or
otherwise terminates without Good Reason, no STIP bonus for the calendar year of
his Date of Termination will be paid, all other benefits and rights, including
Equity-Based Awards shall be determined under the then governing plans and award
agreements, and his unpaid Base Annual Salary shall be paid through to the Date
of Termination in accordance with the Company’s normal payroll practices. Any
unpaid STIP bonus for a calendar year preceding the calendar year of Executive’s
Date of Termination shall be paid in accordance with the terms of the applicable
STIP and when the STIP bonus for other participants is paid but in no event
later than March 15th following the end of the calendar year of the applicable
STIP bonus. Executive shall be reimbursed for all expenses incurred and in
accordance with Section 5(f); Executive shall be paid all accrued unused
vacation in accordance with the Company’s vacation policy, as amended from time
to time and Executive shall be entitled to all benefits under Section 5(e)
subject to the terms and conditions of the applicable plan documents and
arrangements, as amended from time to time.

 

 

(c)

Without Cause. In the event Executive’s employment with Employer is terminated
by the Company without Cause, the Company shall pay Executive an amount equal to
one (1) times his Base Annual Salary in a lump sum cash payment as soon as
administratively feasible but no later than seventy (70) days after the Date of
Termination. Executive’s rights under any Equity-Based Awards or other
compensation rights or awards shall be determined according to the controlling
plan documents and award agreements and his unpaid Base Annual Salary shall be
paid through to his Date of Termination in accordance with the Company’s normal
payroll practices. Any unpaid STIP bonus for a year preceding the calendar year
of Executive’s Date of Termination shall be paid when the STIP bonus for other
participants is paid but in no event later than March 15th following the end of
the calendar year of the applicable STIP bonus. The Company shall pay Executive
the Executive’s award under any STIP for the calendar year of his Date of
Termination (a) calculated on the basis of Executive having fully met all
individual performance criteria (financial, personal or otherwise) for a target
bonus (which will not include any multiplier that may be applicable to result in
a maximum bonus), (b) paid on the basis of a deemed twelve (12) month calendar
year participation in the plan, and (c) payable at the same time other
participants in the plan receive payment but no later than March 15th after the
end of the calendar year of the Date of Termination. Executive shall be
reimbursed for all expenses incurred and in accordance with Section 5(f);
Executive shall be paid all accrued unused vacation in accordance with the
Company’s vacation policy, as amended from time to time and Executive shall be
entitled to all benefits under Section 5(e) subject to the terms and conditions
of the applicable plan documents and arrangements, as amended from time to time.

 

 

(d)

Termination by Executive for Good Reason. In the event that Executive terminates
his employment with Employer for Good Reason, the Company shall pay Executive an
amount equal to one (1) times his Base Annual Salary in cash lump sum as soon as
administratively feasible but no later than seventy (70) days after the Date of
Termination. Executive’s rights under any Equity-Based Awards or other
compensation rights or awards or benefits shall be determined according to the
controlling plan documents and award agreements and his unpaid Base Annual
Salary through to the Date of Termination in accordance with the Company’s
normal payroll practices. Any unpaid STIP bonus for a year preceding the
calendar year of Executive’s Date of Termination shall be paid when the STIP
bonus for other participants is paid but in no event later than March 15th
following the end of the calendar year of the applicable STIP bonus. The Company
shall pay Executive the Executive’s award under any STIP for the calendar year
of his Date of Termination (a) calculated on the basis of Executive having fully
met all individual performance criteria (financial, personal or otherwise) for a
target bonus (which will not include any multiplier that may be applicable to
result in a maximum bonus), (b) paid on the basis of a deemed twelve (12) month
calendar year participation in the plan, and (c) payable at the same time other
participants in the plan receive payment but no later than March 15th after the
end of the calendar year of the Date of Termination. Executive shall be
reimbursed for all expenses incurred and in accordance with Section 5(f);
Executive shall be paid all accrued unused vacation in accordance with the
Company’s vacation policy, as amended from time to time and Executive shall be
entitled to all benefits under Section 5(e) subject to the terms and conditions
of the applicable plan documents and arrangements, as amended from time to time.

 

EMPLOYMENT AGREEMENT   Page 6



--------------------------------------------------------------------------------

  (e) Change of Control. Notwithstanding the foregoing provisions (a) – (d) of
this Section 7 and in lieu thereof, in the event of a Change of Control and
within 12 months following the Change of Control (1) Executive’s employment is
terminated by Employer other than for Cause, Disability or death, or
(2) Executive’s employment is terminated by Executive for Good Reason, then:

 

  (i) The Company shall pay Executive as soon as administratively feasible after
the Date of Termination but no later than seventy (70) days after the Date of
Termination, a lump sum amount equal to two (2) times Executive’s Annual Cash
Compensation;

 

  (ii) Executive’s rights under any Equity-Based Awards or other compensation
rights, benefits or awards shall be as provided in the governing plan and/or
award agreements and his unpaid Base Annual Salary shall be paid through to his
Date of Termination;

 

 

(iii)

Any unpaid STIP bonus for a calendar year preceding the calendar year of
Executive’s Date of Termination shall be paid when the STIP bonus for other
participants is paid but in no event later than March 15th following the end of
the calendar year of the applicable STIP bonus;

 

  (iv) Notwithstanding the provision of any agreement to the contrary and for
the purposes of this Section 7(e)(iv) only upon a Change of Control (excluding
the requirement that the Executive terminate for Good Reason or without Cause),
the Company shall cause all of Executive’s existing unvested Equity-Based Awards
to be accelerated and vested immediately and payment or issuance of shares of
Common Stock shall be made pursuant to the applicable plans and/or award
agreements;

 

  (v) Executive shall be reimbursed for all expenses incurred and in accordance
with Section 5(f); Executive shall be paid all accrued unused vacation in
accordance with the Company’s vacation policy, as amended from time to time and
Executive shall be entitled to all benefits under Section 5(e) subject to the
terms and conditions of the applicable plan documents and arrangements, as
amended from time to time;

 

  (vi) Company shall pay a lump sum amount equal to the cost of continuation of
group health coverage under COBRA for a period of eighteen (18) months based
upon the rates of such COBRA coverage for the coverage as in effect for
Executive (and his dependents, if applicable) on his Date of Termination to be
paid in a cash lump sum payment at the same time payment under Section 7(e)(i)
is made;

 

  (vii) If any payments are payable under this Section 7(e), in no event will
any amounts be paid or payable under Section 7(a)-(d).

 

  (f) Release of All Claims. In order to receive any payments (other than any
unpaid Base Annual Salary and accrued vacation through to his Date of
Termination, if applicable) pursuant to Section 7(c), (d) or (e), Executive
shall first be required to repay any amounts then due and owing by Executive to
the Company, and Executive shall be required to execute and return a release in
a form and substance satisfactory to the Company which releases the Company and
its Affiliates, and their officers, employees, and directors and any employee
benefit plan (and any other Company related person as specified in the release)
(the “Company Group”) of any claims which the Executive may have as against the
Company Group and such release must be effective and not revoked within the time
prescribed in the release and the release must be returned and effective within
the time period specified by the Company in the release but in no event later
than 60 days after Executive’s Date of Termination.

 

  (g) No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or other benefit required to be paid to Executive pursuant
to this Agreement, whether by seeking other employment or otherwise, nor shall
the amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment. Employer’s
obligation to make the payments provided for in this Agreement (including, but
not limited to, the payment under Section 7(c), (d) or (e)) and otherwise
perform its obligations hereunder shall not be affected by any counterclaim,
recoupment, defense or other claim, right or action which Employer may have
against Executive or others, exclusive of payroll withholdings required by law.

 

EMPLOYMENT AGREEMENT   Page 7



--------------------------------------------------------------------------------

  (h) Specified Employees. If Executive is deemed to be a “Specified Employee”
(as that term is defined in Code Section 409A) as of the date of his Date of
Termination as determined by the Company, then, except as provided in the
following paragraph, with respect to the amount in Section 7(c), 7(d) or 7(e)
equal up to two (2) times his Base Annual Salary (as applicable, “Separation
Pay”), any amount under this Agreement which is payable upon his “Separation
from Service” (within the meaning of Code Section 409A) and subject to the
provisions of Code Section 409A and not otherwise excluded from Code
Section 409A, including, but not limited to, amounts under Section 7(i) and
Section 25, shall not be paid until the later of the first business day that is
at least six (6) months after the date after Executive’s Date of Termination or
the date the payment is otherwise payable under this Agreement (the “Waiting
Period”). Any payments that would have been made to the Employee during the
Waiting Period but for this Section 7(h) shall instead be made to the Executive
in the form of a lump sum payment on the date that payments commence pursuant to
the preceding sentence with interest (calculated at the short-term applicable
federal rate compounded semi-annually) on the amount not paid during the Waiting
Period from the Date of Termination through the date of payment; provided,
however, that if any reimbursement expenses under Section 25 are postponed
pursuant to this Section 7(h), then no interest shall be paid pursuant to
Section 25 but shall instead be paid pursuant to this Section 7(h) for the
Waiting Period.

 

       The foregoing notwithstanding, any Separation Pay subject to this
Section 7(h) is being paid solely due to Executive’s involuntary Separation from
Service (within the meaning of Treasury Regulation 1.409A-1(n)) under a
separation pay plan, as described in Treasury Regulation 1.409A-1(b)(9)(iii).
Accordingly, to the extent the Separation Pay or portion of the Separation Pay
(excluding amounts described under Treasury Regulation 1.409A-1(b)(9)(iv) and
(v)) does not exceed two (2) times the lesser of:

 

  (i) The sum of Executive’s annualized Base Annual Salary for the calendar year
preceding the calendar year of Executive’s Date of Termination (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not terminated); or

 

  (ii) The maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the year in which Executive has the
Separation from Service;

 

       (such amount, “Excluded Separation Pay”), and the other requirements of
Treasury Regulation 1.409A-1(b)(9)(iii)(A) are satisfied, then the Excluded
Separation Pay shall not be subject to the Waiting Period, and shall be paid to
Executive as provided under the applicable provision of Section 7 without regard
to this Section 7(h).

 

  (i) Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this section) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, hereinafter referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross Up Payment,
the Executive retains an amount of the Gross Up Payment equal to the Excise Tax
imposed upon the Payments. Executive acknowledges that the Gross Up Payment can
be withheld from Executive by the Company and, instead, paid to the Internal
Revenue Service on behalf of the Executive.

 

       All determinations required to be made under this Section 7(i) with
respect to the Excise Tax imposed by Section 4999 of the Code, including whether
and when the Gross Up Payment is required and the amount of such Gross Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by an accounting firm selected by the Company. All fees and
expenses of the accounting firm shall be borne solely by the Company. Any
determination by the accounting

 

EMPLOYMENT AGREEMENT   Page 8



--------------------------------------------------------------------------------

firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the accounting firm hereunder, it is possible that
Gross Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in this Section 7(i) that the Executive is required to make
a payment of any Code Section 4999 Excise Tax, the accounting firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by the Company to or for the benefit of the Executive
within five days of the receipt of the accounting firm’s determination of the
amount of the Underpayment.

The Executive shall notify the Company in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross Up Payment. Such notification shall be given as soon as practicable
but no later than 30 days after the Executive actually receives notice in
writing of such claim. The Executive shall not pay such claim prior to the
expiration of the 30 day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:

 

  (i) give the Company any information reasonably requested relating to such
claim;

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time;

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

  (iv) if the Company elects not to assume and control the defense of such
claim, permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this section, the Company shall have the right, at its sole option, to assume
the defense of and control all proceedings in connection with such contest, in
which case it may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may either direct the Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine.

 

  (v) Notwithstanding anything in this section to the contrary, unless an
earlier payment date is specified above, the Company shall, in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v), pay Executive (or pay on the
Executive’s behalf) all amounts to which the Executive is entitled under this
section no later than the end of the second calendar year following the calendar
year in which the Excise Tax or Tax is remitted to the Internal Revenue Service
(or in the case of costs and expenses payable where it is determined that no
Excise Tax or Tax is owed by the Executive, no later than the end of the second
calendar year following the calendar year in which there is a final and
non-appealable settlement or other resolution of the contest).

 

8. Inventions, Confidential Information, Patents, and Copyright Works.

 

  (a) Notification of Company. Upon conception, all Inventions, Confidential
Information, and Copyright Works shall become the property of Employer (or the
United States Government where required by law) whether or not patent or
copyright registration applications are filed for such subject matter. Executive
will communicate to Employer promptly and fully all Inventions, or suggestions
(whether

 

EMPLOYMENT AGREEMENT   Page 9



--------------------------------------------------------------------------------

or not patentable), all Confidential Information or Copyright Works made,
designed, created, or conceived by Executive (whether made, designed, created,
or conceived solely by Executive or jointly with others) during the period of
his employment with Employer: (a) which relate to the actual or anticipated
business, research, activities, or development of Employer at the time of the
conception; or (b) which result from or are suggested by any work which
Executive has done or may do for or on behalf of Employer; or (c) which are
developed, tested, improved, or investigated either in part or entirely on time
for which Executive was paid by Employer, or using any resources of Employer.

 

  (b) Transfer of Rights. Executive agrees, during his employment with Employer,
to assign and transfer to and does hereby assign and transfer to Employer
Executive’s entire right, title, and interest in all Inventions, Confidential
Information, Copyright Works and Patents prepared, made or conceived by or in
behalf of Executive (solely or jointly with others): (a) which relate in any way
to the actual or anticipated business of Employer, or (b) which relate in any
way to the actual or anticipated research or development of Employer, or
(c) which are suggested by or result, directly or indirectly, from any task
assigned to Executive or in which Executive otherwise engages in behalf of
Employer. Executive also agrees to do all things necessary to transfer to
Employer Executive’s entire right, title, and interest in and to all such
Inventions, Confidential Information, Copyright Works or Patents as Employer may
request, on such forms as Employer may provide, at any time during or after
Executive’s employment. Executive will promptly and fully assist Employer during
and subsequent to his employment in every lawful way to obtain, protect, and
enforce Employer’s patent, copyrights, trade secret or other proprietary rights
for Inventions, Confidential Information, Copyright Works or Patents in any and
all countries.

 

  (c) Notice of Rights Under State Statutes. No provision in this Agreement is
intended to require assignment of any of Executive’s rights in an Invention for
which no equipment, supplies, facilities, Confidential Information, Copyright
Works, Inventions, Patents or information of Employer was used, and which was
(1) developed entirely on Executive’s own time; (2) does not relate directly or
indirectly to the business of Employer or to the actual or demonstrably
anticipated research or development of Employer; and (3) does not result from
any work performed by Executive for Employer or assigned to Executive by
Employer.

 

  (d) Rights in Copyrights. Unless otherwise agreed in writing by Employer, all
Copyright Works prepared wholly or partially by Executive (alone or jointly with
others) within the scope of his employment with Employer, shall be deemed a
“work made for hire” under the copyright laws and shall be owned by Employer.
Executive understands that any assignment or release of such works can only be
made by Employer. Executive will do everything reasonably necessary to enable
Employer or its nominee to protect its rights in such works. Executive agrees to
execute all documents and to do all things necessary to vest in Employer
Executive’s right and title to copyrights in such works. Executive shall not
assist or work with any third party that is not an employee of Employer to
create or prepare any Copyright Works without the prior written consent of
Employer.

 

  (e) Assistance in Preparation of Applications. During and after employment
Executive will promptly and fully assist, if requested by Employer, in the
preparation and filing of Patents and Copyright Registrations in any and all
countries selected by Employer and will assign to Employer Executive’s entire
right, title, and interest in and to such Patents and Copyright Registrations,
as well as all Inventions or Copyright Works to which such Patents and Copyright
Registrations pertain, to enable any such properties to be prosecuted under the
direction of Employer and to ensure that any Patent or Copyright Registration
obtained will validly issue to Employer.

 

  (f) Execute Documents. During and after employment Executive will promptly
sign any and all lawful papers, take all lawful oaths, and do all lawful acts,
including testifying, at the request of Employer, in connection with the
procurement, grant, enforcement, maintenance, exploitation, or defense against
assertion of any patent, trademark, copyright, trade secret or related rights,
including applications for protection or registration thereof. Such lawful
papers include, but are not limited to, any and all powers, assignments,
affidavits, declarations and other papers deemed by Employer to be necessary or
advisable.

 

  (g) Keep Records. Executive will keep and regularly maintain adequate and
current written records of all Inventions, Confidential Information, and
Copyright Works he participates in creating, conceiving,

 

EMPLOYMENT AGREEMENT   Page 10



--------------------------------------------------------------------------------

developing, and manufacturing. Such records shall be kept and maintained in the
form of notes, sketches, drawings, reports, or other documents relating thereto,
bearing at least the date of preparation and the signatures or name of each
employee contributing to the subject matter reflected in the record. Such
records shall be and shall remain the exclusive property of Employer and shall
be available to Employer at all times.

 

  (h) Return of Documents, Equipment, Etc. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Inventions, Confidential Information, or Copyright Works and
all equipment, components, parts, tools, and the like in Executive’s custody or
possession that have been obtained or prepared in the course of Executive’s
employment with Employer shall be the exclusive property of Employer, shall not
be copied and/or removed from the premises of Employer, except in pursuit of the
business of Employer, and shall be delivered to Employer, without Executive
retaining any copies, upon notification of the termination of Executive’s
employment or at any other time requested by Employer. Notwithstanding the
foregoing, Employer acknowledges that it is customary for attorneys in the
course of their practice to create and maintain libraries of generic legal forms
and templates, which they use for the benefit of current and future clients and
employers, and thus, subject to the Employer’s prior written approval (such
approval to be determined by the Employer in its sole discretion), Executive may
retain and use such legal forms and templates after his employment with
Employer, provided, no Confidential Information of Employer is contained in such
documents. Employer shall have the right to retain, access, and inspect all
property of Executive of any kind in the office, work area, and on the premises
of Employer upon termination of Executive’s employment and at any time during
employment by Employer, to ensure compliance with the terms of this Agreement.

 

  (i) Other Contracts. Executive represents and warrants that he is not a Party
to any existing contract relating to the granting or assignment to others of any
interest in Inventions, Confidential Information, Copyright Works or Patents
hereafter made by Executive except insofar as copies of such contracts, if any,
are attached to this Agreement.

 

  (j) Assignment After Termination. Executive recognizes that ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
relating to his activities while working for Employer that are conceived or made
by Executive, alone or with others, within one (1) year after termination of his
employment may have been conceived in significant part while Executive was
employed by Employer. Accordingly, Executive agrees that such ideas, Inventions,
Confidential Information, Copyright Works, Copyright Registrations or Patents
shall be presumed to have been conceived and made during his employment with
Employer and are to be assigned to Employer in accordance with this Section 8.

 

  (k) Prior Conceptions. At the end of this Section 8(k), Executive has set
forth what he represents and warrants to be a complete list of all Inventions,
if any, patented or unpatented, or Copyright Works, including a brief
description thereof (without revealing any confidential or proprietary
information of any other Party) which Executive participated in the conception,
creation, development, or making of prior to his employment with Employer and
for which Executive claims full or partial ownership or other interest, or which
are in the physical possession of a former employer and which are therefore
excluded from the scope of this Agreement. If there are no such exclusions from
this Agreement, Executive has so indicated by writing “None” below in his own
handwriting.

Prior Conceptions:

None

 

9. Non-Competition, Non-Solicitation, and Confidentiality. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, Employer will give Executive access to Confidential Information
of Employer to which Executive did not have access prior to signing this
Agreement and which Executive may need and use during such employment, the
receipt of which is hereby acknowledged by Executive; Executive will be provided
with specialized training on how to perform his duties; and will be provided
contact with Employer’s customers and potential customers. In consideration of
all of the foregoing, Employer and Executive agree as follows:

 

EMPLOYMENT AGREEMENT   Page 11



--------------------------------------------------------------------------------

  (a) Non-Competition During Employment. Executive agrees that for the duration
of this Agreement, he will not compete with Employer by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially similar to the products or services
which Employer provides, and that he will not work for, in any capacity, assist,
or become affiliated with as an owner, partner, employee, contractor, joint
venture, or otherwise, either directly or indirectly, any individual or business
which offers or performs services, or offers or provides products substantially
similar to the services and products provided by Employer.

 

  (b) Non-Competition After Employment. Executive agrees that for a period of
one (1) year after termination of his employment with Employer for any reason he
will not compete with Employer in the United States or Canada by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially similar to the products or services
which Employer provides, and that he will not work for, in any capacity, assist,
or become affiliated with as an owner, partner, employee, contractor, joint
venture, or otherwise, either directly or indirectly, any individual or business
which offers or performs services, or offers or provides products substantially
similar to the services and products provided by Employer where trade secrets
and other Confidential Information gained by Executive during his employment
with Employer would be useful in such new employment, partnership, venture or
otherwise; provided that Executive may accept employment with a business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Employer if Executive is
employed by a division, affiliate, or subsidiary that does not offer or perform
services, or offer or provide products substantially similar to the services and
products provided by Employer and Executive understands and agrees that he
cannot perform any services for the division, subsidiary, or affiliate which
does compete with Employer.

 

  (c) Conflicts of Interest. Executive agrees that for the duration of this
Agreement, he will not engage, either directly or indirectly, in any Conflict of
Interest, and that Executive will promptly inform a corporate officer of
Employer as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to Employer any other facts of which
Executive becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.

 

  (d) Non-Solicitation of Customers. Executive further agrees that, for the
duration of this Agreement, and for a period of one (1) year after the
termination of this Agreement for any reason, he will not solicit or accept any
business, for services or products substantially similar to the services or
products offered by Employer, from any customer or client or prospective
customer or client with whom Executive dealt, had contact with or solicited
during the time Executive was employed by Employer.

 

  (e) Non-Solicitation of Employees. Executive agrees that for the duration of
this Agreement, and for a period of one (1) year after the termination of this
Agreement for any reason, he will not either directly or indirectly, on his own
behalf or on behalf of others, solicit, attempt to hire, or hire any person
employed by Employer to work for Executive or for any other entity, firm,
corporation, or individual; provided however, that nothing in this Section 9
shall prohibit a future employer of Executive from soliciting, attempting to
hire, or hiring any person employed by Employer so long as Executive is not
directly or indirectly involved in the process including, but not limited to
providing or suggesting (directly or indirectly) names of such employees to
anyone for purposes of possible employment and/or directing such employees to
contact anyone for purposes of possible employment.

 

  (f) Confidential Information. Executive further agrees that he will not,
except as Employer may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish, or otherwise disclose to any third
Party any Confidential Information or proprietary information of Employer, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with Employer. This Section 9(f) shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement for any reason. Executive’s obligations under this
Section 9(f) of this Agreement with respect to any specific Confidential
Information and proprietary information shall cease when that specific portion
of Confidential Information and proprietary information becomes publicly known,
in its entirety and without combining portions of such information obtained
separately. It is understood that such Confidential

 

EMPLOYMENT AGREEMENT   Page 12



--------------------------------------------------------------------------------

Information and proprietary information of Employer include matters that
Executive conceives or develops, as well as matters Executive learns from other
employees of Employer.

 

  (g) Prior Disclosure. Executive represents and warrants that he has not used
or disclosed any Confidential Information he may have obtained from Employer
prior to signing this Agreement, in any way inconsistent with the provisions of
this Agreement.

 

  (h) Confidential Information of Prior Employers. Executive will not disclose
or use during the period of his employment with Employer any proprietary or
confidential information or copyright works, which Executive may have acquired
because of employment with an employer other than Employer.

 

  (i) Time Period Tolled. The time periods referenced in this Section 9 during
which Executive is restrained from competing against Employer shall not include
any period of time during which Executive is in breach of this Agreement. Said
time periods referenced in this Section 9 will be tolled, such that Employer
will receive the full benefit of the time period in the event Executive breaches
this Agreement.

 

  (j) Breach. Executive agrees that any breach of Sections 9(a), (b), (c), (d),
(e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies Employer may have, Employer is entitled to obtain
injunctive relief against Executive. Nothing herein, however, shall be construed
as limiting Employer’s right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement.

 

  (k) Independent Covenants. All covenants contained in Section 9 of this
Agreement shall be construed as agreements independent of any other provision of
this Agreement, and the existence of any claim or cause of action by Executive
against Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.

 

10. Return of Company Property. Executive agrees to execute and deliver such
documents and take all other actions as Employer may request from time to time
in order to effect the transfer and delivery to Employer of any Employer or its
Affiliate’s assets in the possession or subject to the control of Executive
including, without limitation, Employer or its Affiliate’s computers, printers,
books, records, files, databases, software, Confidential Information, and other
documents in whatever form or medium and wherever located, and Employer or its
Affiliate’s credit cards, travel authority cards, parking and identification
badges.

 

11. Right to Enter Agreement. Executive represents and covenants to Employer
that he has full power and authority to enter into this Agreement and that the
execution of this Agreement will not breach or constitute a default of any other
agreement or contract to which he is a Party or by which he is bound.

 

12. Assignment. This Agreement may be assigned by Employer, but cannot be
assigned by Executive. An assignment of this Agreement by Employer shall not
relieve Employer of any liability or obligation under this Agreement except any
such assignment in connection with or as a result of a Change of Control
(including, but not limited to, by operation of law).

 

13. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.

 

14. Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, by hand delivery or by overnight
delivery service addressed as follows:

 

If to Executive:   

James A. Lank

21919 Red Ashberry Trail

Cypress, Texas 77433

If to Employer:   

Tesco Corporation

Attn: President and Chief Executive Officer

3993 West Sam Houston Parkway North, Suite 100

Houston, TX 77043-1211

With a copy to:   

Tesco Corporation

Attn: General Counsel

3993 West Sam Houston Parkway North, Suite 100

   Houston, TX 77043-1211

 

EMPLOYMENT AGREEMENT   Page 13



--------------------------------------------------------------------------------

15. Waiver. No waiver by either Party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach hereof, shall be
deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.

 

16. Severability. If any provision of this Agreement is determined to be void,
invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect. Furthermore, any
breach by Employer of any provision of this Agreement shall not excuse
Executive’s compliance with the requirements of Sections 8 or 9, to the extent
they are otherwise enforceable.

 

17. Arbitration. Except with respect to injunctive relief which may be sought by
the Company or Executive from a court in Harris County, Texas, to which the
Parties hereby submit to personal jurisdiction, the Parties agree to resolve any
and all claims or controversies past, present, or future arising out of or
relating to this Agreement, Executive’s employment and/or termination of
employment with the Company, including but not limited to claims for wrongful
termination of employment, and claims under the Civil Rights Act of 1866, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, the Equal Pay Act, the Fair Labor Standards Act, Chapter 21
of the Texas Labor Code, formerly known as the Texas Commission on Human Rights
Act, the retaliatory discharge provisions of the Texas Worker’s Compensation
Act, the Texas Pay Day Act, and any similar state law or local ordinance to
binding arbitration under the Federal Arbitration Act, before one neutral
arbitrator in the City of Houston, State of Texas, under the American
Arbitration Association (“AAA”) National Rules for the Resolution of Employment
Disputes. If the Parties cannot agree on one arbitrator, a list of seven
(7) arbitrators will be requested from AAA, and the arbitrator will be selected
using alternate strikes with Executive striking first. Except as expressly
awarded in arbitration and subject to Section 25 below, the Parties further
agree that each party shall be responsible for its own expenses, including but
not limited to attorneys’ fees in connection with the cost of the arbitration
except that the fees of the arbitrators shall be shared equally by Executive and
the Company, and collective actions are not permissible unless agreed upon by
the parties in writing, that administrative proceedings under the National Labor
Relations Act and Title VII of the Civil Rights Act are not precluded, the work
of Executive involves interstate commerce, the award rendered by the arbitrator
is final and binding, and judgment thereon may be entered in any court having
jurisdiction thereof. The invalidity or unenforceability of any provision of
this paragraph shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect;
provided, however, that any claim the Company has for breach of the covenants
contained in Sections 8 and 9 of this Agreement shall not be subject to
mandatory arbitration, and may be pursued in a court of law or equity.

 

18. Entire Agreement. The terms and provisions contained herein shall constitute
the entire agreement between the Parties with respect to Executive’s employment
with Employer during the time period covered by this Agreement. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and Employer relating generally to the same subject matter, if any,
and shall be binding upon Executive’s heirs, executors, administrators, or other
legal representatives or assigns.

 

19. Modification of Agreement. This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of Employer.

 

20. Understand Agreement. Executive represents and warrants that he has read and
understood each and every provision of this Agreement, acknowledges that he has
obtained independent legal advice from attorneys of his choice, and confirms
that Executive has freely and voluntarily entered into this Agreement.

 

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without giving any
effect to the conflict of laws provisions thereof.

 

22. Code Section 409A. The parties agree that the Company may amend and/or
operate this Agreement to be exempt from or to comply with Code Section 409A
including, but not limited to, using the definitions or other terms required by
Code Section 409A and including without limitation any notices, rulings,
interpretations or regulations issued under Code Section 409A after the date
hereof to avoid the application of penalty taxes

 

EMPLOYMENT AGREEMENT   Page 14



--------------------------------------------------------------------------------

     under Code Section 409A. The Company and Executive shall cooperate in good
faith for the adoption of such amendments and/or the operation of the Agreement
to avoid the application of penalty taxes under Code Section 409A.

 

23. No Guarantee of Tax Consequences. None of the Company nor any of its
Affiliates or their officers, directors or employees guarantees or shall be
responsible or liable for the federal, state, local, domestic and foreign, tax
consequences to Executive respecting any payments or benefits provided to
Executive under this Agreement (except the Company shall provide the additional
payments expressly provided for in Section 7(i)), including but not limited to,
any excise taxes that may be imposed under Code Section 409A. Executive
acknowledges that the Company has advised him to consult his own counsel and/or
tax advisor respecting all of the terms of this Agreement, including but not
limited to, Sections 7, 8 and 9.

 

24. Withholding Taxes. The Company may withhold from all salary, bonuses, or
other benefits or payments under this Agreement all federal, state, local,
domestic and foreign, taxes as shall be required pursuant to any law or
governmental ruling or regulation as reasonably determined by the Company.

 

25.

Legal Fees on Change of Control. If a Date of Termination occurs after a Change
of Control occurs, the Company agrees, upon reasonable documentation, to
reimburse to the full extent permitted by law, all legal fees and expenses to a
maximum of fifty thousand dollars (US$50,000.00) which Executive, Executive’s
legal representatives or Executive’s family may reasonably incur arising out of
or in connection with any arbitration or litigation, if applicable, concerning
the validity or enforceability of any provision of the Agreement, or any action
by Executive, Executive’s legal representatives, or Executive’s family to
enforce his or their rights under this Agreement, regardless of the outcome of
such arbitration or litigation and Corporation agrees to pay interest,
compounded quarterly, on the total unpaid amount payable under this Agreement
commencing the 15th business day after the Company has been provided reasonable
documentation (such documentation must be provided within 45 days after the
expenses are incurred) until such amount is fully paid, such interest to be
calculated at a rate equal to two percent (2%) in excess of the prime commercial
lending rate announced from time to time by J.P. Morgan Chase Bank or its
successor during the period of such nonpayment. The expenses that may be
reimbursed under this Section 25 shall in no way modify the Executive’s duty to
arbitrate any such claims or the arbitration provisions under Section 17.
Notwithstanding the foregoing, to the extent that Code Section 409A is
applicable to the expenses under this subsection, and to the extent that no
exception under Code Section 409A is applicable, the following shall apply:
(a) all expenses that are includable in income to be paid under this subsection
shall only be paid if such expenses are incurred prior to the last day of the
second calendar year following the calendar year in which the Date of
Termination occurs; (b) all expenses must be paid by the end of the third
calendar year following the calendar year in which the Date of Termination
occurs; (c) the Executive (or his legal representative or family) must provide
the Company with reasonable documentation of such expenses; (d) payments for
such expenses will be made within 15 business days after reasonable
documentation of the expenses incurred has been provided to the Company (and
such documentation must be provided within 45 days after the expenses are
incurred) but in no event later than the end of Executive’s taxable year
following the year in which the expenses were incurred; and (e) the payments
under this subsection cannot be substituted for another benefit.

 

26. Counterparts. Any number of counterparts of this Agreement may be executed
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one instrument. This Agreement
may be executed by portable document format (pdf) or facsimile signature which
signature shall be binding upon the Parties.

[Signature Page Follows.]

 

EMPLOYMENT AGREEMENT   Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date first written above.

 

 

EXECUTIVE     EMPLOYER JAMES A. LANK     TESCO CORPORATION Signature:  

/s/    James A. Lank

    By:  

/s/    Julio M. Quintana

  James A. Lank       Julio M. Quintana         President and Chief Executive
Officer Date: 12/31/07       Date: 12/31/07

 

EMPLOYMENT AGREEMENT   Page 16